Exhibit 10.1

TAX SHARING AGREEMENT

THIS TAX SHARING AGREEMENT, dated as June 15, 2012, by and among Sara Lee
Corporation (“Sara Lee”), a Maryland corporation, by and on behalf of itself and
each Affiliate of Sara Lee (as determined after the Separation), MASTER BLENDERS
1753 B.V., a private company with limited liability with corporate seat in Joure
(Skarsterlân), The Netherlands, (“DutchCo”) and currently an indirect, wholly
owned subsidiary of Sara Lee, and DE US, Inc., a Delaware corporation and
currently a direct, wholly owned subsidiary of Sara Lee (“CoffeeCo”), by and on
behalf of itself and each Affiliate of CoffeeCo (as determined after the
Separation). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to such terms in the Master Separation Agreement.

RECITALS

WHEREAS, Sara Lee and its direct and indirect domestic corporate subsidiaries
are members of the Sara Lee Consolidated Group;

WHEREAS, as of the date of this Agreement, CoffeeCo is a wholly-owned subsidiary
of Sara Lee that is a member of the Sara Lee Consolidated Group;

WHEREAS, Sara Lee and CoffeeCo will effect the Internal Reorganization and
certain related transactions described in the Master Separation Agreement for
the purpose of aggregating the CoffeeCo Business in the CoffeeCo Group and
separating such CoffeeCo Business from the Sara Lee Business;

WHEREAS, on the Distribution Date, Sara Lee will distribute all of the issued
and outstanding shares of CoffeeCo to the holders of record on the record date
of Sara Lee common stock pursuant to the Distribution and will effect the Debt
Exchange;

WHEREAS, it is the intention of the Parties that the CoffeeCo Contribution, the
Distribution, and the Debt Exchange qualify as a reorganization within the
meaning of Sections 355, 368(a)(1)(D) and 361 of the Code;

WHEREAS, CoffeeCo will distribute on a pro rata basis to the holders of record
of CoffeeCo Shares immediately after the Distribution the CoffeeCo Special
Dividend after the Distribution and prior to the Merger;

WHEREAS, after the Distribution and the payment of the CoffeeCo Special
Dividend, CoffeeCo will undergo the Merger;

WHEREAS, it is the intention of the Parties that the Merger qualify as a
reorganization within the meaning of Section 368(a) of the Code that is Taxable
to U.S. stockholders under Section 367 of the Code;

WHEREAS, in contemplation of the Separation, Sara Lee and CoffeeCo desire to set
forth their agreement on the rights and obligations of Sara Lee and CoffeeCo and
their respective Affiliates with respect to the responsibility, handling and
allocation of federal, state, local, and foreign Taxes, and various other Tax
matters.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants, and provisions of this Agreement, Sara Lee, CoffeeCo, DutchCo and
their respective Affiliates (as determined after the Separation) mutually
covenant and agree as follows:

ARTICLE I. DEFINITIONS

“Affiliate” means, with respect to any Person, any other Person that, at the
time of determination, directly or indirectly Controls, is Controlled by or is
under common Control with such Person. For purposes of this Agreement, an
Affiliate of Sara Lee shall not include any entity that is, or is also, an
Affiliate of CoffeeCo or DutchCo.

“After Tax Amount” means any additional amount necessary to reflect (through a
gross–up mechanism) the hypothetical Tax consequences of the receipt or accrual
of any payment required to be made under this Agreement (including payment of an
additional amount or amounts hereunder and the effect of the deductions
available for interest paid or accrued and for Taxes such as state and local
Income Taxes), determined by using the highest marginal corporate Tax rate (or
rates, in the case of an item that affects more than one Tax) for the relevant
Taxable period (or portion thereof).

“Agreement” means this Tax Sharing Agreement, including any schedules, exhibits,
and appendices attached hereto.

“Australia Coffee Distribution” means the steps pursuant to which (a) SL/DE
Holdings (Australia) Pty Ltd elects to be regarded as a corporation for US
federal income tax purposes and (b) Sara Lee/DE BV distributes its 100% interest
in SL/DE Holdings Australia to its sole shareholder, SLI BV.

“CFC” means a “controlled foreign corporation” as defined in Section 957(a) of
the Code.

“CoffeeCo Group” means DutchCo, CoffeeCo and all entities that are at least 50%
owned direct or indirect subsidiaries of DutchCo or CoffeeCo immediately after
the Separation, and entities that become subsidiaries thereafter.

“CoffeeCo Representation Letter” means an officer’s certificate in which certain
representations, warranties and covenants are made on behalf of CoffeeCo,
DutchCo and/or their Affiliates in connection with the issuance of a Tax Opinion
or Tax Ruling.

“Control” means the ownership of stock or other securities possessing at least
50% of the total combined voting power of all classes of securities entitled to
vote.

“Deferred Tax Assets” means, as of a given date, the amount of deferred Tax
benefits (including deferred Tax consequences attributable to deductible
temporary differences and carryforwards) that would be recognized as assets on a
business enterprise’s balance sheet computed in accordance with GAAP.

 

2



--------------------------------------------------------------------------------

“Deferred Tax Liabilities” means, as of a given date, the amount of deferred tax
liabilities (including deferred tax consequences attributable to deductible
temporary differences) that would be recognized as liabilities on a business
enterprise’s balance sheet computed in accordance with GAAP.

“Deferred Taxes” means, as of a given date, the amount of Deferred Tax Assets,
less the amount of Deferred Tax Liabilities.

“Equity Award” means employee restricted stock, employee stock options, or
deferred compensation granted, awarded or otherwise paid to a service provider
by Sara Lee or a member of the CoffeeCo Group, as the case may be.

“Final Determination” shall mean the final resolution of liability for any Tax
for a Taxable period, including any related interest, penalties or other
additions to tax, (i) by Internal Revenue Service Form 870 or 870–AD (or any
successor forms thereto), on the date of acceptance by or on behalf of the IRS,
or by a comparable form under the laws of other jurisdictions; except that a
Form 870 or 870–AD or comparable form that reserves (whether by its terms or by
operation of law) the right of the taxpayer to file a claim for refund and/or
the right of the Taxing Authority to assert a further deficiency with respect to
a Tax Item shall not constitute a Final Determination with respect to such Tax
Item; (ii) by a decision, judgment, decree, or other order by a court of
competent jurisdiction, which has become final and unappealable; (iii) by a
closing agreement or accepted offer in compromise under Section 7121 or
Section 7122 of the Code, or comparable agreements under the laws of other
jurisdictions; (iv) by any allowance of a refund or credit in respect of an
overpayment of Tax, but only after the expiration of all periods during which
such refund may be recovered (including by way of offset) by the jurisdiction
imposing such Tax; or (v) by any other final disposition, including by reason of
the expiration of the applicable statute of limitations.

“GAAP” means United States generally accepted accounting principles as in effect
on the Distribution Date, and to the extent permissible, consistent with the
preparation of the June 30, 2011 audited consolidated financial statements of
Sara Lee and its Affiliates.

“Income Taxes” means all federal, state, local and foreign income Taxes or other
Taxes based on income or net worth.

“Indemnified Party” has the meaning prescribed in Section 6.02.

“Indemnifying Party” has the meaning prescribed in Section 6.02.

“IRS Submission” means the Ruling Request and any supplemental materials or
requests submitted to the IRS relating to the Ruling Request, CoffeeCo
Contribution, the Distribution, the Debt Exchange, the Merger, or the
Separation, to the extent that (A) if filed by any member of the Sara Lee Group,
such supplemental material (i) includes statements or representations relating
to facts that were, are or will be under the control of DutchCo, CoffeeCo or any
of their Affiliates or (ii) is relevant to, or creates, any actual or potential
obligations of, or limitations on,

 

3



--------------------------------------------------------------------------------

DutchCo, CoffeeCo or any of their Affiliates, and (B) if filed by any member of
the CoffeeCo Group, such supplemental material (i) includes statements or
representations relating to facts that were, are or will be under the control of
Sara Lee or any of its Affiliates or (ii) is relevant to, or creates, any actual
or potential obligations of, or limitations on, Sara Lee or any of its
Affiliates.

“Other Taxes” means all taxes other than Income Taxes, including (but not
limited to) transfer, sales, use, payroll, property, and unemployment Taxes.

“Party” means Sara Lee, CoffeeCo or DutchCo, as applicable. For purposes of this
agreement, unless the context otherwise requires, Party also refers to an
Affiliate of the relevant Party.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, limited liability partnership,
proprietorship, trust, association, union, governmental authority or other
entity, enterprise, authority or organization.

“Post–Distribution Period” means any Tax year or other Taxable period beginning
after the Distribution Date and, in the case of any Straddle Period, that part
of the Tax year or other Taxable period that begins at the beginning of the day
after the Distribution Date. By way of example, if the Distribution Date were to
occur on July 31, 2012, then for U.S. federal income Tax purposes, the Taxable
year beginning August 1, 2012 would constitute a Post–Distribution Period with
respect to the members of the CoffeeCo Group immediately after the Distribution
Date.

“Pre–Distribution Period” means any Tax year or other Taxable period that ends
on or before the Distribution Date and, in the case of any Straddle Period, that
part of the Tax year or other Taxable period through the end of the day on the
Distribution Date. By way of example, if the Distribution Date were to occur on
July 31, 2012, then for U.S. federal income Tax purposes the period from July 1,
2012 through July 31, 2012 would constitute a Pre–Distribution Period with
respect to the members of the CoffeeCo Group immediately after the Distribution
Date, even though the Taxable income of those corporations for such
Pre-Distribution Period is includable on the Sara Lee Consolidated Group’s Tax
Return for that Group’s Taxable year ending June 30, 2013.

“Post-Exchange Restructuring” means certain internal restructuring transactions
contemplated by CoffeeCo to occur following the Merger, as described in the
Ruling Request. For this purpose, the Post-Exchange Restructuring includes all
actions and transaction steps undertaken by or on behalf of a member of the
CoffeeCo Group in connection with the Separation following the Distribution.

“Representation Letters” means the CoffeeCo Representation Letter (or Letters)
and the Sara Lee Representation Letter (or Letters).

“Responsible Party” has the meaning prescribed in Section 5.04(a).

“Ruling Documents” means the Ruling Request, the appendices, attachments and
exhibits thereto, and any additional or supplemental information submitted to
the IRS in connection with the Ruling Request and the Tax Ruling.

 

4



--------------------------------------------------------------------------------

“Ruling Request” means the private letter ruling request filed by Sara Lee with
the IRS dated May 26, 2011 pertaining to certain Tax aspects of the CoffeeCo
Contribution, the Distribution and the Debt Exchange, and any supplemental
submissions related thereto.

“Sara Lee Consolidated Group” means the affiliated group of corporations (within
the meaning of Section 1504 of the Code) of which Sara Lee is the common parent
prior to the Distribution Date.

“Sara Lee Group” means all entities that are at least 50% owned direct or
indirect subsidiaries of Sara Lee immediately after the Separation, and entities
that become subsidiaries thereafter.

“Sara Lee Representation Letter” means an officer’s certificate in which certain
representations, warranties and covenants are made on behalf of Sara Lee and its
Affiliates in connection with the issuance of a Tax Opinion or Tax Ruling.

“Separation Taxes” means (i) any U.S. federal tax imposed on or assessed against
Sara Lee or the Sara Lee Group resulting from Steps 2(j) and 3-5 of the Internal
Reorganization, the Debt Exchange, the Distribution and the Merger, (ii) any
U.S. federal tax imposed on or assessed against CoffeeCo or the CoffeeCo Group
resulting from the CoffeeCo Special Dividend, the Special Dividend Financing and
the repayment thereof with any related borrowing undertaken by DEMB
International BV, and (iii) any U.S. federal tax imposed on or assessed against
Sara Lee, the Sara Lee Group, CoffeeCo or the CoffeeCo Group, resulting from any
SL/DE BV Top-Up Dividend. For the avoidance of doubt, Separation Taxes shall not
include any Taxes imposed on or assessed against any member of the CoffeeCo
Group in connection with the Post-Exchange Restructuring notwithstanding any
involvement on the part of Sara Lee or a member of the Sara Lee Group in the
description, disclosure, documentation or execution of any portion of the
Post-Exchange Restructuring, other than as specifically set forth in clause
(ii), above.

“SL/DE BV Top-Up Dividend” means a distribution from Sara Lee/DE BV
(Netherlands) to CoffeeCo that is (i) Taxable as a dividend under
Section 301(c)(1) of the Code, (ii) made after the Distribution and before the
close of CoffeeCo’s Taxable year beginning on the date of the Distribution, and
(iii) in an amount, if any, necessary, to cause the entire amount of the
CoffeeCo Special Dividend to be paid out of CoffeeCo’s earnings and profits.

“Straddle Period” means, with respect to a given entity, any state, local, or
foreign Taxable period beginning on or before the Distribution Date and ending
after the Distribution Date; provided, however, that for the avoidance of doubt,
the term “Straddle Period” shall not include any U.S. federal income Taxable
period of the Sara Lee Consolidated Group or Sara Lee Group.

“Tax” and “Taxes” mean any form of taxation, whenever created or imposed, and
whenever imposed by a Taxing Authority, and without limiting the generality of
the foregoing, shall include any net income, alternative or add–on minimum tax,
gross income, sales, use, ad valorem, gross receipts, value added, franchise,
profits, license, transfer, recording, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profit, custom duty,
annual report, or other tax, government fee, or other like assessment or charge,
of any kind whatsoever, together with any related interest, penalties, or other
additions to tax, or additional amount imposed by any such Taxing Authority;
provided, however, that “Tax” and “Taxes” shall not include any amount owed to a
federal, state, local, or foreign government under the laws governing unclaimed
property or escheat.

 

5



--------------------------------------------------------------------------------

“Tax Asset” means any Tax Item that has accrued for Tax purposes (including a
net operating loss, net capital loss, investment tax credit, foreign tax credit,
charitable contribution deduction, credit related to alternative minimum tax and
any other Tax credit), that could reduce a Tax in the Taxable period in which it
accrued, but which is available to reduce a Tax in a later Taxable period.

“Taxing Authority” means any national, municipal, governmental, state, federal,
foreign, or other body, or any quasi–governmental or private body, having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

“Tax Benefit” means, without double counting, the sum of (i) the amount of the
reduction in the Tax liability of an entity (or of the consolidated or combined
group of which it is a member), whether temporary or permanent, for any Taxable
period that arises, or may arise in the future, as a result of any adjustment
to, or addition or deletion of, a Tax Item in the computation of the Tax
liability of the entity (or the consolidated or combined group of which it is a
member), and (ii) the amount by which the entity’s (or consolidated or combined
group of which it is a member) Deferred Taxes are decreased as a result of such
adjustment, addition, or deletion.

“Tax Controversy” has the meaning prescribed in Section 5.01.

“Tax Detriment” means, without double counting, the sum of (i) the amount of the
increase in the Tax liability of an entity (or of the consolidated or combined
group of which it is a member), whether temporary or permanent, for any Taxable
period that arises, or may arise in the future, as a result of any adjustment
to, or addition or deletion of, a Tax Item in the computation of the Tax
liability of the entity (or the consolidated or combined group of which it is a
member), and (ii) the amount by which the entity’s (or consolidated or combined
group of which it is a member) Deferred Taxes are increased as a result of such
adjustment, addition, or deletion.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit, or any other item (including the basis or adjusted basis of property)
which increases or decreases Income Taxes paid or payable in any Taxable period.

“Tax Opinion” means an opinion issued to Sara Lee by a law firm or an accounting
firm with respect to the qualification of (A) the Australia Coffee Distribution
as a reorganization within the meaning of Sections 368(a)(1)(D) and 355 of the
Code, (B) the CoffeeCo Contribution, the Distribution, and the Debt Exchange as
a reorganization within the meaning of Sections 355(a), 368(a)(1)(D) and 361 of
the Code, (C) the CoffeeCo Special Dividend as being treated as paid by CoffeeCo
out of its own funds to holders of record, or (D) the Merger as a reorganization
within the meaning of Section 368 of the Code that is Taxable to U.S.
stockholders under Section 367 of the Code, as applicable.

“Tax Representations” means all representations made by Sara Lee, CoffeeCo,
DutchCo and their respective Affiliates in connection with this Agreement, the
IRS Submission, the Ruling Documents, the Tax Ruling, the Tax Opinion and the
Representation Letters.

 

6



--------------------------------------------------------------------------------

“Tax Return” means any return, filing, questionnaire or other document required
to be filed, including requests for extensions of time, filings made with
estimated Tax payments, claims for refund or amended returns, that may be filed
for any Taxable period with any Taxing Authority in connection with any Tax or
Taxes (whether or not a payment is required to be made with respect to such
filing).

“Tax Ruling” means the IRS private letter ruling issued to Sara Lee in FY 2012
in connection with the Ruling Request.

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

ARTICLE II. RESPONSIBILITY FOR TAXES

2.01 Responsibility and Indemnification for Taxes.

(a) From and after the Distribution Date, without duplication, each of Sara Lee
and CoffeeCo shall be responsible for, and shall pay its respective share of the
liability for Taxes of Sara Lee, CoffeeCo and their respective Affiliates, as
provided in this Agreement. Sara Lee and its Affiliates shall indemnify and hold
harmless CoffeeCo and its Affiliates from any Taxes for which Sara Lee is
responsible pursuant to this Agreement. CoffeeCo and its Affiliates shall
indemnify and hold harmless Sara Lee and its Affiliates from any Taxes for which
CoffeeCo is responsible pursuant to this Agreement.

(b) For the avoidance of doubt, all references to Taxes or Tax liabilities in
this agreement refer to the actual amounts of Taxes paid or due and do not apply
to items or adjustments to items shown solely on a Party’s balance sheet or
other financial statement. There shall be no adjustments, payments or
obligations among the Parties made pursuant to this agreement for any gains or
losses with respect to amounts shown on a Party’s balance sheet or other
financial statements and not specifically allocated herein, including but not
limited to FIN 48 reserves, Deferred Tax Assets, Deferred Tax Liabilities and
other Tax accounting entries.

(c) Payments to Taxing Authorities and between the Parties, as the case may be,
shall be made in accordance with the provisions of this Agreement.

2.02 Income Taxes.

(a) Generally

(i) Sara Lee.

Except as set forth in Sections 2.02(a)(ii), (a)(iii), (a)(iv) and 2.02(b), Sara
Lee shall be responsible for and shall indemnify and hold CoffeeCo and its
Affiliates harmless from and against

 

7



--------------------------------------------------------------------------------

(A) all U.S. federal Income Tax liability imposed on members of the Sara Lee
Group or the CoffeeCo Group for all Pre-Distribution Periods,

(B) any state and local Income Tax liability (whether consolidated, combined,
unitary or separate) imposed on members of the Sara Lee Group or the CoffeeCo
Group for all Pre-Distribution Periods,

(C) all U.S. federal, state and local Income Tax liability imposed on members of
the Sara Lee Group for all Post-Distribution Periods,

(D) any Other Taxes referred to in Section 2.03(a),

(E) any non-U.S. Income Taxes attributable to a member of the Sara Lee Group for
all Taxable periods,

(F) any U.S. federal Income Tax liability through fiscal year 2012 that is
attributable to a loan made or outstanding between any member of any of the Sara
Lee Group or CoffeeCo Group that is subject to Section 956 of the Code (a
“Section 956 Loan”), and

(G) any Tax liability or contractual liability for an indemnity obligation
relating to Taxes in respect of the dispositions or other transactions listed on
Schedule 1.

(ii) CoffeeCo.

Except as set forth in Sections 2.02(a)(i), (a)(iii) and 2.02(b), the CoffeeCo
Group shall be responsible for and shall indemnify and hold Sara Lee and its
Affiliates harmless from and against

(A) any Other Taxes referred to in Section 2.03(b),

(B) any non-U.S. Income Taxes that are attributable to members of the CoffeeCo
Group for all Taxable periods, including any non-U.S. Income Taxes attributable
to the Internal Reorganization,

(C) all U.S. federal, state and local Income Tax liability (whether
consolidated, combined, unitary or separate) of a member of the CoffeeCo Group
for a Post-Distribution Period (which, for the avoidance of doubt, includes all
U.S. federal and state Income Taxes imposed on or attributable to a member of
the CoffeeCo Group in connection with the Merger and the Post-Exchange
Restructuring) and

(D) any Tax liability or contractual liability for an indemnity obligation
relating to Taxes in respect of dispositions or other transactions listed on
Schedule 2.

(iii) Subpart F.

 

8



--------------------------------------------------------------------------------

All U.S. federal Income Taxes arising under Section 951(a) of the Code (or any
similar provision of state, local or foreign law) (including any tax resulting
from an investment in United States property and subject to pro-ration as
required by law) as a result of any member of the Sara Lee Group or the CoffeeCo
Group being a United States shareholder (within the meaning of Section 951(b) of
the Code or a similar provision of state, local or foreign law) during Sara
Lee’s 2012 fiscal year, shall be the responsibility of the Party on which such
Taxes are imposed by law (excluding for this purpose, any liability imposed on
such Party solely as a result of being part of the Sara Lee Consolidated Group
by operation of Treasury Regulation § 1.1502-6), except to the extent that such
U.S. federal Income Taxes is attributable to (X) a Section 956 Loan (as
described in Section 2.02(a)(i)(F) above), in which case liability shall be
allocated to Sara Lee pursuant to Section 2.02(a)(i)(F) or (Y) redemption
premium paid to DEF Finance S.N.C. in connection with the Debt Exchange to the
extent that the payment of any such redemption premium generates a current
deduction for Sara Lee, in which case liability shall be allocated to Sara Lee
to the extent of Sara Lee’s current deduction.

(iv) Post-Exchange Restructuring.

Except as set forth specifically in clause (ii) of the definition of Separation
Taxes, the CoffeeCo Group shall be responsible for and shall indemnify and hold
Sara Lee and its Affiliates harmless from and against any liability for Taxes
that arises in connection with the Post-Exchange Restructuring.

(b) Separation Taxes

(i) Sara Lee.

The Sara Lee Group shall be responsible for and shall indemnify and hold
CoffeeCo and its Affiliates harmless from and against

(A) 50% of all Separation Taxes not due to any act, failure to act or omission
identified in this subsection (b) on the part of any member of the CoffeeCo
Group or the Sara Lee Group, or any Separation Tax liability arising out of or
in connection with the accuracy of any description of events, facts or
circumstances on or prior to the Distribution Date as contained in or made in
connection with the Ruling Request, the Ruling Documents, the Tax Ruling, the
Tax Opinion, or other Transaction Agreements, including any misrepresentation or
omission by Sara Lee, CoffeeCo or DutchCo contained in any such document with
respect to any period prior to the Distribution, but excluding in each case for
this purpose any statement concerning a Party’s plan or intention with respect
to actions or operations after the Distribution Date,

(B) 100% of all Separation Taxes arising out of, based upon or relating or
attributable to any breach by Sara Lee of any representation, warranty, covenant
or obligation contained in this Agreement, any other Transaction Agreement, the
Ruling Request, the Ruling Documents, the Tax Opinion, any Sara Lee
Representation Letter, or otherwise made in connection with the Separation, but
excluding for this purpose the breach of any representations (including those
described in Section 4.01(b)(i)) not concerning a Party’s plan or intention with
respect to actions or operations after the Distribution Date and

(C) 100% of all Separation Taxes arising from any event following the Separation
involving the stock or assets of Sara Lee or any of its Affiliates which causes
the Distribution to be a Taxable event to Sara Lee as a result of the
application of Section 355(e) of the Code or a similar provision of state or
local Tax law.

 

9



--------------------------------------------------------------------------------

(ii) CoffeeCo.

The CoffeeCo Group shall be responsible for and shall indemnify and hold Sara
Lee and its Affiliates harmless from and against

(A) 50% of any Separation Taxes that are not due to any act, failure to act or
omission identified in this subsection (b) on the part of any member of the
CoffeeCo Group or the Sara Lee Group, or any Separation Tax liability arising
out of or in connection with the accuracy of any description of events, facts or
circumstances on or prior to the Distribution Date as contained in or made in
connection with the Ruling Request, the Ruling Documents, the Tax Ruling, the
Tax Opinion, or other Transaction Agreements, including any misrepresentation or
omission by Sara Lee, CoffeeCo or DutchCo contained in any such document with
respect to any period prior to the Distribution, but excluding in each case for
this purpose any statement concerning a Party’s plan or intention with respect
to actions or operations after the Distribution Date,

(B) 100% of all Separation Taxes arising out of, based upon or relating or
attributable to any breach by CoffeeCo or DutchCo of any representation,
warranty, covenant or obligation contained in this Agreement, any other
Transaction Agreement, the Ruling Request, the Ruling Documents, the Tax
Opinion, any CoffeeCo Representation Letter, or otherwise made by CoffeeCo or
DutchCo in connection with the Separation, but excluding for this purpose the
breach of any representations (including those described in Section 4.01(a)(i))
not concerning a Party’s plan or intention with respect to actions or operations
after the Distribution Date, and

(C) 100% of all Separation Taxes arising from any event post-Distribution
involving the stock or assets of DutchCo or CoffeeCo or any of their Affiliates
which causes the Distribution to be a Taxable event to Sara Lee as a result of
the application of Section 355(e) of the Code or a similar provision of state or
local Tax law.

2.03 Other Taxes

(a) Sara Lee shall be responsible for and shall pay, or cause the appropriate
member of the Sara Lee Group to pay, any Other Taxes attributable to members of
the Sara Lee Group for all Taxable periods.

(b) CoffeeCo shall be liable for and shall pay, or cause the appropriate member
of the CoffeeCo Group to pay, any Other Taxes attributable to members of the
CoffeeCo Group for all Taxable periods.

2.04 Allocation of Certain Income Taxes and Income Tax Items.

(a) If Sara Lee, CoffeeCo or any of their respective Affiliates is permitted but
not required under applicable U.S. federal, state, local or foreign Tax laws to
treat the Distribution Date as the last day of a Taxable period, then the
Parties shall treat such day as the last day of a Taxable period under such
applicable Tax law, and shall file any elections necessary or appropriate to
such treatment; provided that this Section 2.4(a) shall not be construed to
require Sara Lee to change its Taxable year.

 

10



--------------------------------------------------------------------------------

(b) Subject to section 2.04(c), below, Sara Lee in its sole discretion shall
allocate Tax attributes determined on a consolidated or combined basis for
Taxable periods ending before or including the Distribution Date between the
Sara Lee Group and the CoffeeCo Group. Sara Lee and CoffeeCo shall compute their
Tax liabilities for Taxable periods beginning after the Distribution Date
consistent with such determination, and shall treat the Tax Assets and Tax Items
as reflected on any federal (or applicable state, local or foreign) Income Tax
Return filed by the Parties as presumptively correct.

(c) The Parties agree that, in connection with the Distribution, Sara Lee’s
current and accumulated earnings and profits will be allocated between Sara Lee
and CoffeeCo based on their relative fair market values at the time of the
Distribution in accordance with Treasury Regulation § 1.312-10.

2.05 Treatment of Restricted Stock, Stock Options, and Deferred Compensation.

(a) To the extent permitted by law, Sara Lee (or the appropriate Affiliate of
Sara Lee) shall be entitled to and shall claim all U.S. Tax deductions or other
U.S. Tax benefits resulting from the grant of any Equity Awards prior to the
Distribution.

(b) To the extent permitted by law, with respect to Equity Awards granted after
the Distribution Date, the Party that grants the award shall be entitled to
claim any Tax deduction or other benefit resulting from the grant and/or vesting
of the award.

(c) If, pursuant to a Final Determination, all or any part of a Tax deduction
claimed by Sara Lee pursuant to Section 2.05(a) is disallowed, then, to the
extent permitted by law, the other Party (or Affiliate thereof) shall claim such
Tax deduction. If such other Party (or Affiliate thereof) realizes a Tax Benefit
from the claiming of such Tax deduction, such other Party (or Affiliate) shall
pay the amount of such Tax Benefit (net of any Tax Detriment suffered by the
payor) to the Party that originally claimed the Tax deduction.

(d) Sara Lee shall withhold applicable Taxes and satisfy applicable Tax
reporting obligations with respect to the taxation of the Equity Awards referred
to in Section 2.05(a). The Party granting the award and claiming the deduction
shall withhold applicable Taxes and satisfy applicable Tax reporting obligations
with respect to the taxation of the Equity Awards referred to in
Section 2.05(b). The Parties to this Agreement shall cooperate so as to permit
the Party initially claiming such deduction to discharge any applicable Tax
withholding and Tax reporting obligations.

2.06 Tax Refunds. Except as provided in Section 2.05(c), the benefit of any Tax
credits, Tax attributes and any refund or credit of any overpayment of Taxes or
estimated Tax liabilities, including any corresponding benefit arising out of or
related to any Tax liability that is the subject of this Agreement, will remain
with the Party entitled to the benefit under applicable Tax law, as modified by
any applicable audit agreements or past practice of Sara Lee and its Affiliates.
No payments shall be made between the Parties to account for such adjustment.

 

11



--------------------------------------------------------------------------------

ARTICLE III. TAX RETURNS AND INFORMATION EXCHANGE

3.01 Tax Return Preparation Responsibility; Payment of Taxes Shown Thereon.

(a) Sara Lee shall prepare and file all (i) U.S. federal, state and foreign
consolidated, combined, affiliated, unitary or similar Income Tax Returns
required to be filed by any member of the Sara Lee Group or the CoffeeCo Group
for all Pre-Distribution Periods and Straddle Periods (and including any such
combined Returns or informational reporting forms, such as Form 5471) required
to be filed for periods that begin prior to the Distribution; (ii) all separate
state, local and foreign Income Tax Returns and all Other Tax Returns for all
members of the Sara Lee Group for all Tax periods; and (iii) all Tax Returns for
all members of the Sara Lee Group for all Post–Distribution Tax Periods.

(b) CoffeeCo or its Affiliates shall timely prepare, or cause to be prepared, at
its sole cost, and forward to Sara Lee for review, comment, and, where
applicable, filing, pro forma Tax Returns for all members of the CoffeeCo Group
for Pre-Distribution Periods in such form and at such times as Sara Lee may
reasonably request, including Form 5471 and other applicable informational
reporting forms with respect to Pre-Distribution Periods.

(c) To the extent that there are separate state, local or foreign Tax Returns
attributable to a member of the Sara Lee Group required to be filed by members
of the CoffeeCo group with respect to Pre-Distribution Periods, CoffeeCo and
Sara Lee shall cooperate to ensure that such returns are correctly filed by the
Party required by law.

(d) CoffeeCo or its Affiliates shall prepare and file (i) all Other Tax Returns
for all members of the CoffeeCo Group for all Tax periods; (ii) all non-U.S.
Income Tax Returns for all members of the CoffeeCo Group for all Tax periods,
and (iii) all Tax Returns for all members of the CoffeeCo Group for all
Post-Distribution Periods.

(e) Subject to the written direction of Sara Lee, after the date of the
Distribution, CoffeeCo shall not file (or allow any Affiliate of CoffeeCo to
file) any amended Tax Return or refund claim for any Pre–Distribution Tax
Period.

(f) Sara Lee and its Affiliates shall be responsible for the remitting of
payment of any Taxes shown on a Tax Return for which it is responsible for the
filing thereof. CoffeeCo and its Affiliates shall be responsible for the
remitting of payment of any Taxes shown on a Tax Return for which it is
responsible for the filing thereof.

(g) If Sara Lee remits a Tax payment pursuant to Section 3.01(f), but CoffeeCo
is responsible pursuant to Article II for all or a portion of the Tax shown on
the applicable Tax Return, then CoffeeCo shall pay to Sara Lee that portion of
the Tax for which CoffeeCo is responsible. If CoffeeCo remits a Tax payment
pursuant to Section 3.01(f), but Sara Lee is responsible pursuant to Article II
for all or a portion of the Tax shown on the applicable Tax Return, then Sara
Lee shall pay to CoffeeCo that portion of the Tax for which Sara Lee is
responsible. Such payments shall be requested and made in accordance with the
notice and payment provisions contained in Sections 6.02 and 6.03. Nothing in
this Section 3.01 shall affect the allocation of responsibility for Taxes as set
forth in Article II.

 

12



--------------------------------------------------------------------------------

3.02 Certain Items Related to Tax Return Preparation.

(a) All Tax Returns related a Pre–Distribution Tax Period shall be prepared and
filed by the specified Party in a manner consistent with past Tax reporting
practices with respect to the CoffeeCo Business.

(b) Unless otherwise required by a Taxing Authority, the Parties hereby agree to
prepare and file all Tax Returns, and to take all other actions, in a manner
consistent with this Agreement, the Transition Services Agreement and the Master
Separation Agreement, applicable law, the Tax Ruling, Ruling Documents, the
Ruling Request, the Tax Opinion, and any Representation Letter. All Tax Returns
shall be filed on a timely basis (taking into account applicable extensions) by
the Party responsible for filing such Tax Returns under this Agreement;
provided, that if a Tax Return is to be signed by an officer of a company
different from the Party responsible for filing such Tax Return, each Party
hereto shall have (or cause its Affiliate to have) the appropriate officer sign
such Tax Return promptly after presentation thereof for signature.

(c) Except as otherwise specifically provided for in this Agreement, Sara Lee
shall have the exclusive right, in its reasonable discretion, with respect to
any Tax Return for which it is (or has elected to become) responsible for the
filing thereof pursuant to this Agreement, to determine (i) the manner in which
such Tax Return shall be prepared and filed, including the accounting methods,
positions, conventions and principles of taxation to be used and the manner in
which any Tax Item shall be reported; (ii) whether any extensions may be
requested; (iii) the election(s) that will be made by Sara Lee, any Affiliate of
Sara Lee, CoffeeCo, or any Affiliate of CoffeeCo on such Tax Return;
(iv) whether any amended Tax Return(s) shall be filed; (v) whether any claim(s)
for refund shall be made; (vi) whether any refund shall be paid by way of refund
or credited against any liability for the related Tax; and (vii) whether to
retain outside firms to prepare or review such Tax Returns; provided, that Sara
Lee shall prepare all Tax Returns for which it has (or has assumed) filing
responsibility, to the extent such Tax Returns reflect activities of the
CoffeeCo Business, in a manner consistent with past Tax reporting practices with
respect to the CoffeeCo Business, except as required by law or regulation.

(d) Within 90 calendar days after filing the U.S. federal income Tax Return for
the Sara Lee Consolidated Group for the Tax year that includes the Distribution
Date, at the written request of CoffeeCo, Sara Lee shall notify CoffeeCo of the
Tax attributes associated with CoffeeCo and each of its Affiliates, and the Tax
bases of the assets and liabilities, transferred to CoffeeCo in connection with
the CoffeeCo Contribution and the Distribution. Sara Lee shall advise CoffeeCo
with respect to any Final Determination of Tax adjustments relating to the Sara
Lee Consolidated Group if such Final Determination of Tax adjustments may affect
any Tax attribute of any member of the CoffeeCo Group after the Distribution
Date within 90 calendar days after such change is made or there is a Final
Determination of such change.

(e) Nothing in this Agreement shall be construed as a guarantee or
representation of the existence or amount of any loss, credit, carryforward,
basis or other Tax Item or Tax Asset, whether past, present or future, of Sara
Lee, CoffeeCo, or their respective Affiliates.

 

13



--------------------------------------------------------------------------------

ARTICLE IV. TAX TREATMENT OF THE DISTRIBUTION

4.01 Representations.

(a) CoffeeCo and DutchCo.

(i) Ruling Documents. CoffeeCo and DutchCo hereby represent and warrant that
(i) they have examined the Ruling Documents (including, without limitation, the
representations to the extent that they relate to the plans, proposals,
intentions, and policies of CoffeeCo, the CoffeeCo Group, or the CoffeeCo
Business, including the Australia Coffee Business), and (ii) to the extent in
reference to DutchCo, CoffeeCo, the CoffeeCo Group, or the CoffeeCo Business,
including the Australia Coffee Business, the facts presented and the
representations made therein are true, correct, and complete.

(ii) Tax–Free Status. CoffeeCo hereby represents and warrants that it has no
plan or intention of taking any action, or failing or omitting to take any
action, or knows of any circumstance, that could reasonably be expected to
(i) cause the CoffeeCo Contribution, the Distribution and the Debt Exchange to
fail to qualify as a reorganization within the meaning of Sections 355, 368 and
361 of the Code, (ii) cause the Merger to fail to qualify as a reorganization
within the meaning of Section 368 of the Code that is Taxable to U.S.
stockholders under Section 367 of the Code, or (iii) cause any representation or
factual statement made in this Agreement, the Separation Agreement and the other
Transaction Agreements, the Ruling Request, the Ruling Documents, the Tax
Ruling, the Tax Opinion, or any CoffeeCo Representation Letter, as applicable,
to be untrue in a manner that would have an adverse effect on the qualification
of the CoffeeCo Contribution, the Distribution and the Debt Exchange as a
reorganization within the meaning of Sections 355, 368 and 361 of the Code, the
qualification Merger as a reorganization within the meaning of Section 368 of
the Code that is Taxable to U.S. stockholders under Section 367 of the Code, or
the tax treatment described in the Tax Opinion of certain aspects of the
Internal Reorganization and the CoffeeCo Special Dividend.

(iii) Plan or Series of Related Transactions.

(A) CoffeeCo hereby represents and warrants that, to the knowledge of CoffeeCo
and the management of CoffeeCo, neither the Distribution nor any related
transactions are part of a plan (or series of related transactions) pursuant to
which a Person will acquire stock representing a 50% or greater interest (within
the meaning of Sections 355(d) and (e) of the Code) in CoffeeCo or any successor
to CoffeeCo, with the exception of the acquisition of the stock of CoffeeCo by
DutchCo pursuant to the Merger.

(B) CoffeeCo and DutchCo have no plan or intention to participate in,
facilitate, undertake or otherwise permit any acquisition of DutchCo or CoffeeCo
after the Distribution and the Merger (other than the acquisition of CoffeeCo by
DutchCo or the acquisition of DutchCo by CoffeeCo’s public shareholders pursuant
to the Merger), pursuant to which a direct or indirect acquisition of stock of
DutchCo or CoffeeCo would occur, which would result in a direct or indirect
acquisition of stock representing a 50% or greater interest (within the meaning
of Sections 355(e) and 355(d)(4) of the Code) in DutchCo or CoffeeCo (including
any predecessor or successor of any such corporation).

 

14



--------------------------------------------------------------------------------

(iv) CoffeeCo and its Affiliates have no plan or intention to redeem, purchase
or otherwise reacquire more than 20% of the capital stock of CoffeeCo or DutchCo
in one or more transactions following the Distribution Date.

(v) CoffeeCo and its Affiliates have no plan or intention to (i) sell, exchange,
distribute or otherwise dispose of, other than in the ordinary course of
business, all or a substantial part of the assets of any of the trades or
businesses relied upon in the Tax Ruling or Tax Opinion to satisfy
Section 355(b) of the Code; (ii) discontinue or cause to be discontinued the
active conduct of any of the trades or businesses relied upon in the Tax Ruling
or Tax Opinion to satisfy Section 355(b) of the Code; or (iii) cause the
occurrence of any restructuring pursuant to which CoffeeCo ceases to be treated
as conducting the trade or businesses relied upon in the Tax Ruling or Tax
Opinion to satisfy Section 355(b) of the Code.

(vi) DutchCo and its Affiliates have no plan or intention to (i) liquidate
CoffeeCo; (ii) merge CoffeeCo with any other corporation; or (iii) sell or
otherwise dispose of any assets of CoffeeCo and its subsidiaries except in the
ordinary course of business and in connection with the Post-Exchange
Restructuring.

(vii) CoffeeCo and its Affiliates have no plan or intention to, and CoffeeCo
does not expect that it or any of its Affiliates (including DutchCo) will,
directly or indirectly, modify, reprice, repay, pre-pay, pay down, redeem,
retire, defease or otherwise acquire, however effected, any of the Controlled
Securities, as defined in the Ruling Request, including those held by Affiliates
of CoffeeCo, prior to their stated maturity date.

(b) Sara Lee.

(i) Ruling Documents. Sara Lee hereby represents and warrants that (i) it has
examined the Ruling Documents (including, without limitation, the
representations to the extent that they relate to the plans, proposals,
intentions, and policies of Sara Lee, the Sara Lee Group, or the Sara Lee
Business), and (ii) to the extent in reference to Sara Lee, the Sara Lee Group,
or the Sara Lee Business, the facts presented and the representations made
therein are true, correct, and complete.

(ii) Tax–Free Status. Sara Lee hereby represents and warrants that it has no
plan or intention of taking any action, or failing or omitting to take any
action, or knows of any circumstance, that could reasonably be expected to
(i) cause the CoffeeCo Contribution, the Distribution and the Debt Exchange to
fail to qualify as a reorganization within the meaning of Sections 355, 368 and
361 of the Code, (ii) cause the Merger to fail to qualify as a reorganization
within the meaning of Section 368 of the Code that is Taxable to U.S.
stockholders under Section 367 of the Code, or (iii) cause any representation or
factual statement made in this Agreement, the Separation Agreement and the other
Transaction Agreements, the Ruling Request, the Ruling Documents, the

 

15



--------------------------------------------------------------------------------

Tax Ruling, the Tax Opinion, or any CoffeeCo Representation Letter, as
applicable, to be untrue in a manner that would have an adverse effect on the
qualification of the CoffeeCo Contribution, the Distribution and the Debt
Exchange as a reorganization within the meaning of Sections 355, 368 and 361 of
the Code, the qualification of the Merger as a reorganization within the meaning
of Section 368 of the Code that is Taxable to U.S. stockholders under
Section 367 of the Code, or the tax treatment described in the Tax Opinion of
certain aspects of the Internal Reorganization and the CoffeeCo Special
Dividend.

(iii) Plan or Series of Related Transactions.

(A) Sara Lee hereby represents and warrants that, to the knowledge of Sara Lee
and the management of Sara Lee, neither the Distribution nor any related
transactions are part of a plan (or series of related transactions) pursuant to
which a Person will acquire stock representing a 50% or greater interest (within
the meaning of Sections 355(d) and (e) of the Code) in Sara Lee or any successor
to Sara Lee.

(B) Sara Lee has no plan or intention to participate in, facilitate, undertake
or otherwise permit any acquisition of Sara Lee after the Distribution and the
Merger, pursuant to which a direct or indirect acquisition of stock of Sara Lee
would occur, which would result in a direct or indirect acquisition of stock
representing a 50% or greater interest (within the meaning of Sections 355(e)
and 355(d)(4) of the Code) in Sara Lee (including any predecessor or successor
of any such corporation).

(iv) Sara Lee and its Affiliates have no plan or intention to redeem, purchase
or otherwise reacquire more than 20% of its capital stock in one or more
transactions following the Distribution Date.

(v) Sara Lee and its Affiliates have no plan or intention to (i) sell, exchange,
distribute or otherwise dispose of, other than in the ordinary course of
business, all or a substantial part of the assets of any of the trades or
businesses relied upon in the Tax Ruling to satisfy Section 355(b) of the Code;
or (ii) discontinue or cause to be discontinued the active conduct of any of the
trades or businesses relied upon in the Tax Ruling to satisfy Section 355(b) of
the Code.

4.02 Covenants.

(a) The Parties shall not, and shall cause their Affiliates not to take any
action that, or fail to take any action the failure of which, would be
inconsistent with or have an adverse effect on the qualification of the CoffeeCo
Contribution, the Distribution and the Debt Exchange as a reorganization within
the meaning of Sections 355, 368 and 361 of the Code, the qualification of the
Merger as a reorganization within the meaning of Section 368 of the Code that is
Taxable to U.S. stockholders under Section 367 of the Code or the tax treatment
described in the Tax Opinion of certain aspects of the Internal Reorganization
and the CoffeeCo Special Dividend.

 

16



--------------------------------------------------------------------------------

(b) Unless otherwise required by a Taxing Authority or applicable law, the
Parties hereby agree to prepare and file all Tax Returns, and to take all other
actions, in a manner consistent with past practice.

(c) Unless otherwise required by a Taxing Authority or applicable law, the
Parties hereby agree to prepare and file all Tax Returns, and to take all other
actions, in a manner consistent with the characterization of the Separation as
described in the Ruling Request, the Ruling Documents, the Tax Ruling, the Tax
Opinion(s) and the Transaction Agreements.

(d) Actions Consistent with Representations and Covenants.

(i) CoffeeCo shall not (and shall not permit any of its Affiliates or grant or
permit any of its Affiliates to grant implicit or explicit permission to any
other person to) take any action, and CoffeeCo shall not (and shall not permit
any of its Affiliates or grant or permit any of its Affiliates to grant implicit
or explicit permission to any other person to) fail to take any action, where
such action or failure to act would be inconsistent with or cause to be untrue
any material, information, covenant, or representation in this Agreement, the
Master Separation Agreement and the other Transaction Agreements, the Tax
Ruling, the Ruling Request, the Ruling Documents (including, without limitation,
the representations to the extent that they relate to the plans, proposals,
intentions, and policies of CoffeeCo, Affiliates of CoffeeCo, or the CoffeeCo
Business), the Tax Opinions, or any CoffeeCo Representation Letter.

(ii) Sara Lee shall not (and shall not permit any of its Affiliates or grant or
permit any of its Affiliates to grant implicit or explicit permission to any
other person to) take any action, and Sara Lee shall not (and shall not permit
any of its Affiliates or grant or permit any of its Affiliates to grant implicit
or explicit permission to any other person to) fail to take any action, where
such action or failure to act would be inconsistent with or cause to be untrue
any material, information, covenant, or representation in this Agreement, the
Master Separation Agreement and the other Transaction Agreements, the Tax
Ruling, the Ruling Request, the Ruling Documents (including, without limitation,
the representations to the extent that they relate to the plans, proposals,
intentions, and policies of Sara Lee, Affiliates of Sara Lee, or the Sara Lee
Business), the Tax Opinions, or any Sara Lee Representation Letter.

(e) CoffeeCo shall cause Sara Lee/DE BV (Netherlands) to distribute the SL/DE BV
Top-Up Dividend.

4.03 IRS Submissions.

(a) No IRS Submission shall be filed by Sara Lee, with the IRS unless, prior to
such filing, CoffeeCo has agreed as to the contents of such IRS Submission;
provided, however, that if the IRS requests same-day filing of an IRS Submission
that does not include any material issue or statement, then Sara Lee is required
only to make a good faith effort to notify DutchCo’s representatives and to give
such representatives an opportunity to review and comment on such IRS Submission
prior to filing it with the IRS.

 

17



--------------------------------------------------------------------------------

(b) No IRS Submission shall be filed by DutchCo or CoffeeCo, with the IRS
unless, prior to such filing, Sara Lee has agreed as to the contents of such IRS
Submission; provided, however, that if the IRS requests same-day filing of an
IRS Submission that does not include any material issue or statement, then
DutchCo or CoffeeCo is required only to make a good faith effort to notify Sara
Lee’s representatives and to give such representatives an opportunity to review
and comment on such IRS Submission prior to filing it with the IRS.

(c) Each Party shall provide the other Party with copies of each IRS Submission
filed with the IRS promptly following the filing thereof. Neither Party nor
their representatives shall conduct any substantive communications with the IRS
regarding any material issue arising with respect to an IRS Submission,
including meetings or conferences with IRS personnel, whether telephonically, in
person or otherwise, without first notifying the other Party (or their
representatives) and giving the latter Party (or their representatives) a
reasonable opportunity to participate, and a reasonable number of each Party’s
representatives shall have an opportunity to participate in all conferences or
meetings with IRS personnel that take place in person, regardless of the nature
of the issues expected to be discussed. Each Party shall copy the other Party
(or their representatives) on all written correspondence of such Party (or their
representatives) to the IRS, and shall promptly provide the other Party (or
their representatives) with copies of any correspondence received by such Party
(or their representatives) from the IRS, in each case, relating to an IRS
Submission.

4.04 Enforcement. The Parties hereto acknowledge that irreparable harm would
occur in the event that any of the provisions of this Article IV were not
performed in accordance with their specific terms or were otherwise breached.
The Parties hereto agree that, in order to preserve the qualification of (A) the
CoffeeCo Contribution, the Distribution and the Debt Exchange as a
reorganization within the meaning of Sections 355, 368 and 361 of the Code, and
(B) the Merger as a reorganization within the meaning of Section 368 of the Code
that is Taxable to U.S. stockholders under Section 367 of the Code, injunctive
relief is appropriate to prevent any violation of the foregoing covenants;
provided, however, that injunctive relief shall not be the exclusive legal or
equitable remedy for any such violation.

ARTICLE V. COOPERATION AND EXCHANGE OF INFORMATION

5.01 Cooperation.

(a) Notwithstanding anything to the contrary in the Master Separation Agreement
and the Transaction Agreements, Sara Lee and CoffeeCo shall cooperate (and shall
cause each of their respective Affiliates to cooperate) fully at such time and
to the extent reasonably requested by the other Party in connection with the
preparation and filing of any Tax Return or the conduct of any Tax controversy,
including (without limitation) any audit, protest, or claim for refund to the
Appeals Division of the IRS, competent authority proceeding and litigation in
Tax Court or any other court of competent jurisdiction (a “Tax Controversy”),
(including providing a power of attorney) concerning any issues or any other
matter contemplated under this Agreement or otherwise as reasonably requested by
the other Party. Each Party shall make its employees and facilities available on
a mutually convenient basis to facilitate such cooperation.

 

18



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, if a Party
materially fails to comply with any of its obligations set forth in this
Section 5.01, upon reasonable request and notice by the other Party, the
non–performing Party shall (i) reimburse the other Party for any internal or
incremental costs incurred by such other Party in having its employees or agents
view or obtain such material, and (ii) to the extent such failure results in the
imposition of additional Taxes be liable in full for such additional Taxes.

5.02 Retention of Records

(a) The Parties shall retain and provide to one another on demand books,
records, documentation, information, or other materials (including computer
data) relating to any Tax Return, or any supplemental information necessary or
reasonably helpful to support any position taken therein until the later of
(x) the expiration of the applicable statute of limitation (giving effect to any
extension, waiver, or mitigation thereof), (y) in the event any claim has been
made under this Agreement for which such information is relevant, the occurrence
of a Final Determination with respect to such claim, and (z) seven (7) years
after the Distribution Date.

(b) The Parties shall retain and provide to one another on demand books,
records, documentation, information, or other materials (including computer
data) necessary or reasonably helpful in sustaining any position (including,
without limitation, any transfer pricing position) taken with any Taxing
Authority including, without limitation, materials regarding accounting, income
and expense, costs and cost production, background, research and development,
comparables, marketing, suppliers and customers, and other information regarding
the CoffeeCo Business related to the Tax treatment of such business until the
other Party provides written notice that such retention is no longer required

(c) At any time after the Distribution Date that a Party proposes to destroy
materials or information required to be retained pursuant to Section 5.02(a) and
(b), it shall first notify the other Party in writing and such other Party shall
be entitled to receive such materials or information proposed to be destroyed
that relate to any member of such other Party’s Group or any assets held by any
member of such other Party’s Group.

5.03 Confidentiality. Any materials contemplated to be shared under
Section 5.01, Section 5.04 and Section 3.01 shall be provided whether or not
such material is or may be confidential or proprietary. If, however, the
providing Party determines in good faith that any materials are confidential or
proprietary, the providing Party may require the requesting Party to enter into
a confidentiality agreement with respect to such materials, not inconsistent
with the purposes for which the Party made the request for information. Each
Party shall be deemed to have satisfied its obligation to hold confidential
information concerning or supplied by the other Party if it exercises the same
care as it takes to preserve confidentially for its own similar information.

 

19



--------------------------------------------------------------------------------

5.04 Contest Provisions.

(a) Except as provided elsewhere in this Section 5.05(b)(ii) and 5.05(c) with
respect to “reasonable participation”, the Party responsible for Taxes under
Article II (the “Responsible Party”) shall, with respect to a Tax return, have
the exclusive right at its own cost, to control, contest and represent the
interests of Sara Lee, CoffeeCo, DutchCo and their respective Affiliates in any
Tax Controversy related to such Tax Return. Subject to Section 5.04(b) and
Section 5.04(c) hereof, such right to control shall include the right, in the
Responsible Party’s reasonable discretion, to resolve, settle or agree to any
deficiency, claim or adjustment proposed, asserted or assessed in connection
with or as a result of any such Tax Controversy. Such right to control shall
extend to any matter pertaining to the management and control of a Tax
Controversy, including execution of waivers, choice of forum, scheduling of
conferences and the resolution of any Tax Item.

(b) Notwithstanding anything to the contrary in Section 5.04(a), Sara Lee shall
be the Responsible Party with respect to (i) any Tax Controversy that arises
with respect to a U.S. federal income Tax Return of the Sara Lee Group
(including for this purpose, members of the CoffeeCo Group) for fiscal years
2009, 2010 and 2011 and (ii) any Tax Controversy that arises with respect to a
U.S. federal income Tax Return of the Sara Lee Group for fiscal year 2012,
provided, however, that at the request of Sara Lee or at CoffeeCo’s option
CoffeeCo shall reasonably participate as described in Section 5.05 in the
contest of such Tax Controversy described in clause (ii) of this
Section 5.04(b).

(c) Notwithstanding anything to the contrary in Section 5.04(a) and Section (b),
CoffeeCo shall be the Responsible Party with respect to any Tax Controversy that
arises with respect to a U.S. federal income Tax Return of the CoffeeCo Group
for fiscal year 2012 or 2013, provided, however, that at the request of CoffeeCo
or at Sara Lee’s option, Sara Lee shall reasonably participate as described in
Section 5.05 in the contest of such Tax Controversy.

(d) Sara Lee shall use reasonable efforts to keep CoffeeCo advised as to the
status of Tax audits and litigation involving any issue that relates to a Tax of
CoffeeCo or any Affiliate of CoffeeCo or that could reasonably be expected to
give rise to a liability of CoffeeCo or any Affiliate of CoffeeCo under this
Agreement, and CoffeeCo shall use reasonable efforts to keep Sara Lee advised as
to the status of Tax audits and litigation involving any issue that relates to a
Tax of Sara Lee or any Affiliate of Sara Lee or could reasonably be expected to
give rise to a liability of Sara Lee or any Affiliate of Sara Lee under this
Agreement (in each case, a “Liability Issue”). Sara Lee and CoffeeCo shall
promptly furnish each other copies of any inquiries or requests for information
from any Taxing Authority or any other administrative, judicial, or other
governmental authority concerning any Liability Issue pertaining to the other
Party. Without limiting the foregoing, Sara Lee and CoffeeCo, as the case may
be, shall each promptly furnish to the other within 20 calendar days of receipt
a copy of the relevant section of the revenue agent’s report or similar report,
notice of proposed adjustment, or notice of deficiency received by Sara Lee or
its Affiliate or by CoffeeCo or its Affiliate, as the case may be, relating to
any known or potential Liability Issue or any similar adjustment.

(e) In the event that timely notice is not provided, including pursuant to
Section 5.04(d), of a Liability Issue, the Indemnifying Party shall be relieved
of its obligation to indemnify the Indemnified Party only to the extent that
such delay results in actual increased costs (and only to the extent of such
actual increased costs) if such Liability Issue results in a claim for
indemnification.

 

20



--------------------------------------------------------------------------------

(f) With respect to Tax Controversies relating to a U.S. federal income Tax
Return of the Sara Lee Group for fiscal years 2009-2013, all costs incurred in
connection with a Party’s control of or participation in a Tax Controversy shall
be borne by the incurring Party.

5.05 Reasonable Participation

(a) In the event that the non-controlling Party elects or is required to
participate in the defense of a Tax Controversy pursuant to Section 5.04(b)(ii)
or (c), the Responsible Party shall (i) provide the non-controlling Party with
notice reasonably in advance of any proceeding relating to such Tax Controversy
and (ii) consult in good faith with the non-controlling Party on the resolution
of the Tax Controversy and on any written submissions in connection with such
Tax Controversy, including providing the non-controlling Party with an
opportunity to review and provide comments on any written submission.

(b) The non-controlling Party shall have the right, at its expense, to be
present at, and participate in, any proceeding relating to such Tax Controversy
to the extent allowed by Law.

(c) The Responsible Party shall not settle, either administratively or after the
commencement of litigation, such Tax Controversy without the prior written
consent of the non-controlling Party which shall not be unreasonably withheld,
conditioned or delayed. If the non-controlling Party withholds, conditions or
delays consent in a manner deemed “unreasonable” by the Responsible Party,
Article VII shall govern the determination of unreasonable.

5.06 Information for Shareholders.

(a) Sara Lee shall provide each shareholder that receives stock of CoffeeCo
and/or DutchCo pursuant to the Distribution and the Merger with the information
necessary for such shareholder to comply with the requirements of Section 355 of
the Code and the Treasury regulations thereunder with respect to statements that
such shareholders must file with their federal income tax returns demonstrating
the applicability of Section 355 of the Code to the Distribution.

(b) Sara Lee shall make available on its website the information required by
Section 6045B with respect to the effect of the Distribution on the basis of
Sara Lee and CoffeeCo stock in the hands of a U.S. taxpayer.

ARTICLE VI. INDEMNITY OBLIGATIONS AND PAYMENTS

6.01 Indemnity Obligations. In addition to the obligations set forth in Article
II,

(a) The Sara Lee Group shall indemnify and hold harmless CoffeeCo and any member
of the CoffeeCo Group from and against any liability, cost or expense,
including, without limitation, any fine, penalty, interest, charge or
accountant’s fee, arising out of fraudulent or negligent preparation of any Tax
Return or claim for refund filed by Sara Lee or an Affiliate of Sara Lee for any
period during which CoffeeCo or any member of the CoffeeCo Group was or has been
a member of the Sara Lee Consolidated Group, or arising out of the untimely
provision of information required to provided under this Agreement.

 

21



--------------------------------------------------------------------------------

(b) The CoffeeCo Group shall indemnify and hold harmless Sara Lee and any member
of the Sara Lee Group from and against any liability, cost or expenses,
including, without limitation, any fine, penalty, interest, charge or
accountant’s fee, arising out of fraudulent or negligent information,
workpapers, documents and other items prepared by CoffeeCo or any Affiliate of
CoffeeCo used in the preparation of any Tax Return or claim for refund filed by
Sara Lee or any Affiliate of Sara Lee for any period during which CoffeeCo or
any Affiliate of CoffeeCo was or has been a member of the Sara Lee Consolidated
Group, or arising out of the untimely provision of information required to
provided under this Agreement.

6.02

(a) Notice. A Party making a claim for indemnification or for payment of an
allocated or contested liability under this Agreement (the “Indemnified Party”)
shall provide the Party from whom such indemnification is sought (the
“Indemnifying Party”) with written notice of such claim describing such claim in
reasonable detail and accompanied by reasonable documentation supporting such
claim (the “Claim”) no later than twenty (20) calendar days after the
Indemnified Party (i) files a Tax Return reporting Taxes due which are subject
to reimbursement or (ii) receives written notice from any Taxing Authority with
respect to a Final Determination of Taxes that may be subject to indemnification
under this Agreement.

(b) In the event that timely notice is not provided, including pursuant to
Section 6.02(a), of a claim for indemnification or payment, the Indemnifying
Party shall be relieved of its obligation to indemnify the Indemnified Party
only to the extent that such delay results in actual increased costs (and only
to the extent of such actual increased costs).

6.03 In the event that an Indemnifying Party has received a claim from an
Indemnified Party pursuant to Section 6.02, then such payment shall be made
according to this Section 6.03.

(a) All payments shall be made to the Indemnified Party or to the appropriate
Taxing Authority as specified by Indemnified Party within 20 calendar days after
delivery of written notice of payment owing together with a computation of the
amounts due.

(b) Unless otherwise required by any Final Determination, the Parties agree that
any payment made by one Party to another Party (other than payments of interest
and payment of After Tax Amounts pursuant to Section 6.03(d)) pursuant to this
Agreement shall be treated for all Tax and financial accounting purposes as
payments with respect to stock (dividend distributions or capital contributions,
as the case may be) made immediately prior to the Distribution.

(c) If, pursuant to a Final Determination, it is determined that the receipt or
accrual of any payment made under this Agreement (other than payments of
interest) is subject to any Tax, the Party making such payment shall be liable
for (i) the After Tax Amount with respect to such payment, and (ii) interest at
the rate described in 6.03(e) on the amount of such tax from the date such Tax
is due through the date of payment of such After Tax Amount. A Party making a
demand for payment pursuant to this Agreement and for a payment of an After Tax
Amount with respect to such payment shall separately specify and compute such
After Tax Amount. However, a Party may choose not to specify an After Tax Amount
in a demand for payment pursuant to this Agreement without thereby being deemed
to have waived its right subsequently to demand an After Tax Amount with respect
to such payment.

 

22



--------------------------------------------------------------------------------

(d) Any payment that is required to be made pursuant to this Agreement (i) by
CoffeeCo (or an Affiliate of CoffeeCo) to Sara Lee (or an Affiliate of Sara Lee)
or (ii) by Sara Lee (or an Affiliate of Sara Lee) to CoffeeCo (or an Affiliate
of CoffeeCo), that is not made on or prior to the date that such payment is
required to be made pursuant to this Section 6.03 shall thereafter bear interest
at the rate established for underpayments pursuant to Section 6621(a)(2) of the
Code.

(e) Any payment that is required to be made pursuant to this Agreement (i) by
CoffeeCo (or an Affiliate of CoffeeCo) to Sara Lee (or an Affiliate of Sara Lee)
or (ii) by Sara Lee (or a Sara Lee Affiliate) to CoffeeCo (or an Affiliate of
CoffeeCo), shall be made by wire transfer of immediately available funds,
provided that if the amount of any payment is less than $10,000, such payment
may be made in a form other than a wire transfer.

(f) All actions required to be taken by any Party under this Agreement shall be
performed within the time prescribed for performance in this Agreement, or if no
period is prescribed, such actions shall be performed promptly. If an
Indemnifying Party does not respond to a written claim received from an
Indemnified Party within 30 days of receiving such claim, or does respond within
such 30-day period and rejects such claim in whole or in part, the Indemnified
Party shall be free to pursue resolution as provided in Article VII; provided,
however, that pursuant to this Section 6.03, interest begins to accrue after 20
days following delivery of written notice of payment owing together with a
computation of the amounts due.

ARTICLE VII. DISPUTE RESOLUTION

7.01 All disputes, controversies or claim arising under or in connection with
this Agreement (including any dispute, controversy, or claim relating to the
breach, termination, or validity thereof) (whether sounding in contract, tort or
otherwise) between or among any of the Sara Lee Parties and the CoffeeCo Parties
shall be governed by Article XII of the Master Separation Agreement. Each of the
Sara Lee Parties and the CoffeeCo Parties agrees that the procedures set forth
in Article XII of the Master Separation Agreement shall be the sole and
exclusive remedy in connection with any dispute, controversy or claim relating
to any of the foregoing matters.

ARTICLE VIII. MISCELLANEOUS

8.01 Section 1.2 (Interpretation) and Article XIII (Miscellaneous) of the Master
Separation Agreement are incorporated by reference to the extent not
inconsistent with any of the provisions set forth in this Agreement.

8.02 Effectiveness. This Agreement shall become effective on the Distribution
Date.

8.03 Disclaimers.

(a) Sara Lee disclaims all knowledge of or responsibility for the content or
accuracy of any separate returns or filings made by or on behalf of CoffeeCo or
any Affiliate of CoffeeCo for any Taxable period during which such company was
not a member of the Sara Lee Consolidated Group.

 

23



--------------------------------------------------------------------------------

(b) CoffeeCo disclaims all knowledge of or responsibility for the content or
accuracy of any Tax Returns or filings made by or on behalf of the Sara Lee
Consolidated Group or any member thereof for any period except to the extent
such Tax Returns or filings reflect items of the CoffeeCo Business.

8.04 Changes in Law. Any reference to a provision of the Code, Treasury
Regulations, or a law of another jurisdiction shall include a reference to any
applicable successor provision or law. If, due to any change in applicable law
or regulations or their interpretation by any court of law or other governing
body having jurisdiction subsequent to the date specified in the preamble to
this Agreement, performance of any provision of this Agreement or any
transaction contemplated hereby shall become impracticable or impossible, the
Parties hereto shall use their commercially reasonable efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such provision.

8.05 Notices. All notices, requests, claims, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed given or
delivered (a) when delivered personally, (b) if transmitted by email to the
email address designated by each Party, on the date the recipient confirms
receipt, (c) if sent by registered or certified mail, postage prepaid, return
receipt requested, on the third business day after mailing or (d) if sent by
nationally recognized overnight courier, on the first business day following the
date of dispatch; and shall be addressed as follows:

If to Sara Lee, at:

Sara Lee Corporation

3500 Lacey Road,

Downers Grove, Illinois 60515

Attention: Jeff Emme, Senior Vice President – Tax

If to CoffeeCo on or prior to June 28, 2012, at:

DE US, Inc.

3500 Lacey Road,

Downers Grove, Illinois 60515

Attention: Jeff Emme, Vice President

If to CoffeeCo after June 28, 2012, at:

DE US, Inc.

Oosterdokstraat 80

1011 DK Amsterdam, The Netherlands

Attention: Louis W. Haring

 

24



--------------------------------------------------------------------------------

8.06 Joint and Several Liability. CoffeeCo and each Affiliate of CoffeeCo shall
have joint and several liability for any obligation of CoffeeCo or an Affiliate
of CoffeeCo arising pursuant to this Agreement. Sara Lee and each Affiliate of
Sara Lee shall have joint and several liability for any obligation of Sara Lee
or an Affiliate of Sara Lee arising pursuant to this Agreement.

8.07 Expenses. Unless otherwise expressly provided in this Agreement or the
Master Separation Agreement, each Party shall bear any and all expenses that
arise from their respective obligations under this Agreement.

8.08 Confidentiality.

(a) Each Party shall hold and cause its consultants and advisors to hold in
strict confidence, unless compelled to disclose by judicial or administrative
process or, in the opinion of its counsel, by other requirements of law, all
information written or oral concerning the other Parties hereto furnished it by
such other Party or its representatives pursuant to this Agreement (except to
the extent that such information can be shown to have been (a) previously known
by the Party to which it was furnished, (b) in the public domain through no
fault of such Party, or (c) later lawfully acquired from other sources by the
Party to which it was furnished), and each Party shall not release or disclose
such information to any other person, except its auditors, attorneys, financial
advisors, bankers and other consultants and advisors who shall be advised of the
provisions of this Section 8.08(a). Each Party shall be deemed to have satisfied
its obligation to hold confidential information concerning or supplied by the
other Party if its exercises the same care as it takes to preserve
confidentiality for its own similar information.

(b) Notwithstanding Section 8.08(a), the provisions regarding confidentiality
set forth in Section 5.1 shall govern information required to be provided
pursuant to Article III and Article V.

8.09 Limitation on Damages. Each Party irrevocably waives, and no Party shall be
entitled to seek or receive, consequential, special, indirect or incidental
damages (including without limitation damages for loss of profits) or punitive
damages, regardless of how such damages were caused and regardless of the theory
of liability; provided that the foregoing shall not limit each Party’s
indemnification obligations set forth in the Master Separation Agreement and the
Transaction Agreements

8.10 Consent by Affiliates. Each of Sara Lee and CoffeeCo shall cause each of
its respective Affiliates (including any entity that becomes an Affiliate after
the date hereof) to consent to, and be bound by, the terms, conditions,
covenants, and provisions of this Agreement.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first written above.

 

SARA LEE CORPORATION By:   /s/ Mark A. Garvey  

Name: Mark A. Garvey

Title: Executive Vice President and

          Chief Financial Officer

[Signature Page to Tax Sharing Agreement]

 

26



--------------------------------------------------------------------------------

 

DE US, INC. By:   /s/ Mark S. Silver  

Name: Mark S. Silver

Title: President

[Signature Page to Tax Sharing Agreement]

 

27



--------------------------------------------------------------------------------

 

D.E MASTER BLENDERS 1753 B.V. By:   /s/ Michel M.G. Cup  

Name: Michel M.G. Cup

Title: Chief Financial Officer

[Signature Page to Tax Sharing Agreement]

 

28



--------------------------------------------------------------------------------

SCHEDULES

to the

TAX SHARING AGREEMENT

dated as of June 15, 2012

by and among

SARA LEE CORPORATION

D.E MASTER BLENDERS 1753 B.V.

and

DE US, INC.

 

29



--------------------------------------------------------------------------------

Schedule 1

See Schedule 1.1(f) to the Master Separation Agreement

Schedule 2

See Schedule 1.1(e) to the Master Separation Agreement

 

30